Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), entered March 26, 2007, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Martinez, 289 AD2d 259 [2001]; People v Torres, 150 AD2d 816 [1989]).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the trier of fact’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against *924the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Lawson, 191 AD2d 514, 515 [1993]). Mastro, J.P., Balkin, Dickerson and Lott, JJ., concur.